Citation Nr: 0336186	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right foot injury.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a skin graft to the left leg. 

3.  Entitlement to an increased (compensable) rating for 
osteomyelitus.  


4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1943 to October 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 rating decision by the 
RO that denied the claims that are the subject of this 
appeal.  

The veteran underwent a VA evaluation in January 2001.  The 
examiner diagnosed depression secondary to "his [service-
connected] medical condition of foot and leg injuries."  
Medical records cannot serve as a claim for service 
connection.  Brannon v. West, 12 Vet. App. 32 (1998).  The 
veteran has not made a formal or informal claim for service 
connection for a psychiatric disability, but is advised that 
he may do so.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate the claim, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The RO has 
not provided this notice with regard to the claim on appeal.

The veteran would be entitled to an increased rating for his 
right foot disability if he had loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2003).  Loss of use 
exists where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election with use of a suitable prosthesis.  
38 C.F.R. § 4.63 (2003).  VA is required to obtain a medical 
opinion on this question.  Tucker v. West, 11 Vet. App. 369, 
373-4 (1998).  The record contains no medical opinion on the 
loss of use question.

In adjudicating claims for TDIU, VA is required to obtain a 
medical opinion as to the impact of the veteran's 
disabilities on his ability to maintain gainful employment.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In view of the above, this matter is REMANDED for the 
following action:

1.  The RO should provide the veteran 
with the specific notice required under 
the provisions of 38 U.S.C.A. § 5103 
(VCAA notice) with regard to the claims 
on appeal.

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
current severity of the disabilities at 
issue in this appeal, and to determine 
whether the service-connected 
disabilities render him unemployable.

The examiner should review the claims 
folder, and note such review in the 
examination report, or in an addendum to 
the examination report.

With regard to the right foot disability, 
the examiner should express an opinion as 
to whether, as a result of that 
disability, no effective function remains 
other than that which would be equally 
well served by an amputation stump at the 
site of election.

The examiner should note whether there is 
any evidence of osteomyelitis in the 
previous five years.  If present, the 
examiner should describe such evidence.

The examiner should describe the size, 
and all symptomatology resulting from, 
the skin transplant scar on the veteran 
left leg.

The examiner should also express an 
opinion as to whether the veteran's 
service connected disabilities, at least 
as likely as not (50 percent likelihood 
or more), preclude him from maintaining 
gainful employment consistent with his 
education and occupational experience.

3.  If the examiner concludes that the 
veteran's disabilities as likely as not 
preclude gainful employment, and the 
veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a); the 
RO should refer this case in accordance 
with 38 C.F.R. § 4.16(b) for 
consideration of an extraschedular TDIU 
rating. 

4.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case.

The case should be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

